Exhibit 10

LOGO [g61504firstpage.jpg]

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         TABLE OF CONTENTS          

Eligibility

   1         

How the Plan Works

   2         

Your Individual Target Incentive

   2         

Weighting the Measures

   3         

Measuring Performance

   4         

Performance Multipliers

   4         

Performance Measures

   5         

Corporate Performance

   5         

Business Unit Performance

   6         

Individual Performance

   7         

Summary - Total Award Calculation

   8         

Appendix

   9         

Business Unit Plan Components

   9         

Administrative Details

   10         

Definition of Common Terms

   11    



--------------------------------------------------------------------------------

AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN            1

 

AMERICAN GREETINGS

KEY MANAGEMENT

ANNUAL INCENTIVE PLAN

 

This brochure provides an overview of the Key Management Annual Incentive Plan —
a valuable component of your total compensation package. It contains details
about how the Plan rewards for Corporate, Business Unit and Individual
performance results. In addition, your Incentive Compensation Statement —
provided separately — includes information specific to your participation in the
plan: your assigned business unit and sub-business unit if any, your target

    

incentive percentage and detailed examples of the incentive calculation under
different performance scenarios. Together, these documents provide the
information you need to understand the Plan so you can maximize your annual
incentive award.

 

n ELIGIBILITY

 

You are eligible to participate in the Key Management Annual Incentive Plan if
you are a Key Manager or Officer in one of the following primary business units
and you do not participate in another Company-sponsored annual incentive plan:

  

 

     PRIMARY BUSINESS UNIT    PARTICIPANTS     

 

Corporate Consolidated

  

 

Chief Executive Officer, President and

          

Chief Operating Officer and their direct reports

 

    

 

Total Social Expressions Group (SEG)

  

 

Associates who are part of:

           AGI Schutz            Business Intelligence            Canada        
   Carlton Mexico            Carlton Retail            Corporate Staff (Delta,
Finance, HR, ISD, Legal)            Creative            DesignWare           
Everyday & Seasonal Cards            Field Sales            FSO           
Fundraising            Gift Packaging            Global Sourcing           
Guildhouse            Inbound Licensing            Learning Horizons           
Plants            Specialties            All other NAGCD units     

 

AG Intellectual Properties Group

 

  

 

AGIP Corporate Staff (Finance, HR)

 

    

 

AG Interactive

 

  

 

AG Interactive associates

 

    

 

AG Properties

 

  

 

AG Properties associates

 

    

 

UK Greetings

 

  

 

UK Greetings associates

 

    

 

John Sands Group

 

  

 

John Sands Group associates

 

     Key Managers include individuals in Key Manager 1 and Key Manager 2 job
levels. Officers include Corporate-level Executive Directors, Vice Presidents,
Senior Vice Presidents, President & Chief Operating Officer, Chief Executive
Officer, Chairman of the Board and any other job level(s) that may be
designated.

 



--------------------------------------------------------------------------------

    AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN 2     

 

    

n HOW THE PLAN WORKS

 

The Key Management Annual Incentive Plan rewards participants for their
contributions to American Greetings success over a 12-month fiscal year. The
Plan rewards for successful results in three key performance areas:

 

n Corporate Performance. At the beginning of each fiscal year, the American
Greetings Board of Directors approves the corporate earnings per share (EPS)
goal for the year. Actual corporate results are compared to this goal at the end
of the fiscal year.

 

n Business Unit Performance. Every year, each business unit develops an earnings
goal — which is approved by the Board of Directors — based on its strategic
direction, business opportunities and growth projections. Business unit
performance is based on actual fiscal year earnings results for your assigned
business unit compared to goal.

 

   

The total award — which is paid in cash — can range from 0% to 200% of your
individual target incentive. This provides significant incentive earnings
opportunity when performance in one or more of these performance areas exceeds
expectations.

 

Let’s take a look at the components of the Plan and how they work.

 

YOUR INDIVIDUAL TARGET INCENTIVE

 

At the beginning of each fiscal year, an individual target incentive is
established for you based on your job level. This target incentive is typically
communicated as a percentage of your base earnings but may also be expressed as
a dollar amount, determined by multiplying your base earnings by your target
incentive percentage as follows:

    

n Individual Performance. Your manager will determine your individual
performance compared to your objectives for the year. Your actual fiscal
year-end performance rating determines the percentage of the target individual
incentive amount you earn.

 

At the end of each fiscal year, incentive amounts are determined based on
performance in these three areas and are added together to determine your total
Key Management Annual Incentive Plan award.

      

 

YOUR BASE EARNINGS

 

               

 

X

 

               

 

YOUR TARGET

INCENTIVE PERCENTAGE

 

               

 

=

 

               

 

YOUR TARGET INCENTIVE

 

           

 

CORPORATE PERFORMANCE

 

      

 

The target incentive represents what you would earn if each performance measure
in this incentive plan (Corporate, Business Unit and Individual) were achieved
at 100% of goal (i.e., all components achieve their target performance).

       

 

+

 

              

 

BUSINESS UNIT

PERFORMANCE

 

              

 

+

 

      

 

EXAMPLE

 

        INDIVIDUAL PERFORMANCE        For example, assume Joe is a Key Manager 1
with base earnings of $60,000. His target incentive under the Plan is 10%, or
$6,000 ($60,000 x 10% = $6,000).         =       

 

We’ll refer to Joe throughout this brochure as we describe how the Plan works.

 

       

 

YOUR INCENTIVE AWARD

 

             



--------------------------------------------------------------------------------

AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN            3

 

WEIGHTING THE MEASURES

 

Performance measures are weighted by job level to reflect the degree to which
positions within a job level can affect performance in each of the three
performance measurement areas. Accordingly, associates at higher job levels —
who have more impact on the achievement of corporate objectives — have more
weight assigned to the corporate performance measure. Lower job levels, in
contrast, have more weight assigned to the individual performance measure.

 

The following chart shows the specific weightings for each job level for fiscal
year 2007.

     

 

      FISCAL YEAR 2007 WEIGHTINGS JOB LEVEL    Corporate    Business Unit   
Individual

 

Chairman of the Board, CEO, President

and COO, Senior Vice Presidents

 

   30%    50%    20%

 

Vice Presidents, Executive Directors,

Key Managers 2, Key Managers 1

 

   20%    50%    30%

 

 

EXAMPLE

 

Joe, a Key Manager 1 with base earnings of $60,000 and a 10% incentive target,
would have the following set of performance measure weightings and target
incentive awards:

 

 

                           Corporate   Business Unit   Individual   Total       
   

 

Key Manager 1 Weightings

 

   20%

 

  50%   30%   100%          

 

Joe’s Target Incentive

(Percent of Base Earnings)

 

   2%
(10% x 20%)   5%
(10% x 50%)   3%
(10% x 30%)

 

  10%          

 

Joe’s Target Incentive ($)

   $1,200
($60,000 x 2%)  

 

  $3,000
($60,000 x 5%)     $1,800
($60,000 x 3%)     $6,000                       



--------------------------------------------------------------------------------

    AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN 4     

 

   

MEASURING PERFORMANCE

 

At the beginning of each fiscal year, the American Greetings Board of Directors
approves the corporate earnings per share (EPS) goal for the coming year. This
goal provides the context within which each business unit then sets its earnings
goal.

 

Corporate and business unit actual earnings performance is determined at the end
of the fiscal year and expressed as a percentage of the earnings goal. In
contrast, individual results are evaluated by your manager at fiscal year-end
and communicated as an individual performance rating. If the corporation’s or
your business unit’s results exceed or fall below the earnings goal, Plan
payouts are adjusted.

 

   

PERFORMANCE MULTIPLIERS

 

The performance multiplier is used to calculate the corporate and business unit
incentive awards when performance is above or below goal, provided the
performance thresholds have been achieved.

 

Corporate and business unit performance incrementally increase your incentive
award for performance above goal. They also incrementally decrease your
incentive award for performance below goal.

 

For example, a multiplier of 4 means that for every 1% increase or decrease in
the percentage of goal achieved, there is a corresponding 4% increase or
decrease in the percentage of target incentive earned.

   

 

PERFORMANCE THRESHOLD

 

The corporate and business unit performance

threshold is 90% of the fiscal year earnings goal.

 

   

 

The formula below illustrates the role of the performance multiplier in
determining the adjustment that is made to your incentive target based on actual
performance achieved.

   

 

n  Below Target Performance. If actual earnings results do not meet a minimum
level of performance — the performance threshold — no incentive award is earned
for that performance measure. Earnings results that fall between threshold and
goal result in a reduced incentive award.

   

 

Example of a performance adjustment when the percent of goal achieved is 105%
and the performance multiplier is 4

 

       

 

100%

 

  

 

+  (    4      

 

 

 

x    5%    )

 

  

 

=  120%    

 

       

Target Performance

 

  

Performance

Multiplier

 

Results Above

Goal

  

Performance

Adjustment

   

 

n  Target Performance. When actual results meet the earnings goal, you receive
100% of the target incentive award for that performance measure.

 

n  Above Target Performance. When actual results exceed the earnings goal, you
can receive up to 200% of the targeted incentive award for that performance
measure.

 

As described above, there is a precise relationship between actual earnings
results and the corresponding incentive award. As performance rises or falls, so
does your incentive award. But how much your award changes as performance varies
is determined by something called a performance multiplier, which is discussed
in the following section.

   

 

Important Note: Business unit performance multipliers vary by business unit. The
multiplier assigned to your business unit is provided in your fiscal year 2007
Incentive Plan Statement. A list of all business unit multipliers is provided in
the Appendix.



--------------------------------------------------------------------------------

AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN            5

 

n PERFORMANCE MEASURES

 

      

CORPORATE PERFORMANCE

 

Corporate performance is based on fiscal year-end corporate earnings per share
compared to goal. Minimum performance of 90% of goal must be attained before any
incentive is earned. From that point forward, incentive awards are determined
using a performance multiplier of 4 as illustrated in the example below.

    

 

CORPORATE PERFORMANCE

 

    

 

+

 

    

 

BUSINESS UNIT

PERFORMANCE

 

    

 

+

 

    

 

INDIVIDUAL PERFORMANCE

 

 

 

 

EXAMPLE

 

Joe is a KM1 with $60,000 in base earnings. Let’s assume corporate EPS
performance is 105% of goal. Joe’s corporate incentive award is calculated in
three steps:

 

1.      Determine the corporate performance adjustment factor

 

2.      Apply the corporate performance adjustment to Joe’s target incentive
percentage for the corporate component

 

3.      Multiply the result by Joe’s base earnings

 

 

 

 

100%

 

 

  +  

  (          4     x     5%   )  =   120%    

 

Target Performance

   

 

Corporate

Performance Multiplier

   

 

Results Above Goal

   

 

Performance Adjustment

 

    

 

CORPORATE INCENTIVE

       

Joe’s Target Incentive

     2%      

Performance Adjustment

   x 120%      

Joe’s Base Earnings

   x     $60,000                   

Joe’s Incentive Earned

 

   = $1,440   



--------------------------------------------------------------------------------

    AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN 6     

 

    

BUSINESS UNIT PERFORMANCE

 

Business unit performance is based on fiscal year-end earnings results compared
to goal. All associates are assigned to a primary business unit. However, some
will also be assigned to a sub-business unit based on business conditions and
American Greetings strategic priorities.

 

Business unit and sub-business unit performance measures will vary, but your
primary business unit measure will be one of the following:

 

    

year-end earnings compared to goal. Minimum performance of 90% of goal must be
attained before any incentive is earned.

 

A listing of each business unit’s and sub-business unit’s assigned earnings
measure(s) and performance multipliers are provided in the Appendix. An example
of the calculation of this incentive follows.

    

n  Business Unit Pro Forma Earnings Before Interest and Taxes (Business Unit Pro
Forma EBIT), or

 

n Net Operating Profit After Taxes (NOPAT).

       

 

CORPORATE PERFORMANCE

 

               

 

+

 

        Pro forma earnings are charged/credited for any variation from plan in
Net Capital Employed at the weighted average cost of capital. Performance is
based on fiscal        

 

BUSINESS UNIT

PERFORMANCE

 

                 

 

+

 

                 

 

INDIVIDUAL PERFORMANCE

 

    

 

 

 

EXAMPLE

 

Joe is a KM1 with $60,000 in base earnings. Let’s assume his Business Unit has a
performance multiplier of 4 and that its performance at year-end is 96% of goal.
Joe’s business unit incentive award is calculated in three steps:

 

1.      Determine the business unit performance adjustment factor

 

2.      Apply the business unit performance adjustment to Joe’s target incentive
percentage for the business unit component

 

3.      Multiply the result by Joe’s base earnings

 

 

 

 

100%

 

 

  +  

  (          4     x     -4%   )  =   84%    

 

Target Performance

   

 

Business Unit

Performance Multiplier

   

 

Results Below Goal

   

 

Business Unit

Performance Adjustment

 

    

 

            BUSINESS UNIT INCENTIVE

  

Joe’s Target Incentive

     5%      

Performance Adjustment

   x 84%      

Joe’s Base Earnings

   x $60,000                   

Joe’s Incentive Earned

 

   = $2,520   



--------------------------------------------------------------------------------

AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN            7

 

INDIVIDUAL PERFORMANCE

 

At the end of the fiscal year, managers assess each participant’s performance
compared to other participants within the business unit. Managers determine the
degree to which the participants achieve the goals and job expectations defined
at the beginning of the year.

    

n  Participants who receive an “Improvement Expected/Performance Below Peer
Level” rating will not receive an individual performance incentive and will only
receive 50% of any incentive otherwise earned.

    

 

If corporate earnings performance is below threshold, only those associates with
a performance rating of “Exceeds Expectations” may receive awards for the
individual performance measure.

 

Managers rank participants based on their relative performance and determine the
actual performance rating based on these rankings and the targeted percentage of
participants for each rating.

    

 

n  Participants who receive an “Exceeds Expectations” performance rating receive
the target incentive for the individual performance measure multiplied by 150%.
In certain circumstances, this target can be increased to 200%1.

    

 

n  Participants who receive an “Exceeds Expectations” performance rating will
receive 50% of the target incentive payable for the individual performance
component.

 

n  Participants who receive a “Meets Expectations” rating will receive 100% of
their target individual incentive.

    

n  Participants who receive a “Meets Expectations” or “Improvement
Expected/Below Peer Level” performance rating will not receive any portion of
the individual performance incentive.

 

            

 

EXAMPLE

         

 

CORPORATE PERFORMANCE

 

       

 

For example, assume Joe receives a performance rating of “Exceeds Expectations.”
His individual incentive award is calculated as follows:

    

 

+

 

            

 

BUSINESS UNIT

PERFORMANCE

 

              

 

+

 

        INDIVIDUAL INCENTIVE     

 

INDIVIDUAL PERFORMANCE

 

       

Joe’s Target Incentive

 

Payout Percentage

    
x 3%
150%             

Joe’s Base Earnings

   x     $60,000                                 

Joe’s Incentive Earned

   = $  2,700

The following schedule shows how individual amounts will be adjusted based on
individual performance.

 

    

Performance

Rating

  

 

Target Percentage
of Participants

   Will Receive   

Percentage

of Incentive

         

Exceeds Expectations 1

  

 

30%

   LOGO [g61504ar.jpg]   

 

150%

        

Meets Expectations

  

 

60%

     

 

100%

        

Improvement Expected/

Performance Below Peer Level

 

  

 

10%

     

 

0%

    

 

1 Managers can, at their discretion, increase the Individual Payout Percentage
to 200% for associates rated as “Exceeds Expectations” who demonstrate an
extraordinary level of performance. Accomplishments must be the result of
extraordinary effort and initiative that go well beyond the contributions of
other associates rated as “Exceeds Expectations.” The number of persons eligible
to receive an Individual Payout Percentage of 200% may not exceed one-third of
the total number of associates rated as “Exceeds Expectations.”



--------------------------------------------------------------------------------

    AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN 8     

 

 

n SUMMARY—TOTAL AWARD CALCULATION

 

At the end of American Greetings fiscal year, corporate, business unit and
individual results are evaluated and your total incentive award is calculated.

 

 

 

EXAMPLE

 

The following example shows how Joe’s actual incentive award is calculated based
on the assumptions that were used throughout this brochure:

 

  JOE’S ASSUMPTIONS    PERFORMANCE ASSUMPTIONS      Base Earnings:    $ 60,000
   Corporate:    105% of Goal      Individual Target Percentage:    10%   
Business Unit:    96% of Goal     

Individual Target Incentive:

 

   $ 6,000    Individual:    Exceeds Expectations   

 

 

INCENTIVE CALCULATION

    



INCENTIVE %

 

    



BASE EARNINGS

 

    



INCENTIVE $

 

   

 

CORPORATE PERFORMANCE

 

            

Target Corporate Incentive (20% weight)

     2%        

[100% + (4 x 5% above goal)]

   x 120%                             

Actual Corporate Incentive

     2.4%    x $60,000    = $1,440    

 

+

 

                

 

BUSINESS UNIT

PERFORMANCE

 

 

            

Target Business Unit Incentive (50% weight)

     5%        

[100% + (4 x -4% below goal)]

   x 84%                             

Actual Business Unit Incentive

     4.2%    x $60,000    = $2,520    

 

+

 

                

 

INDIVIDUAL PERFORMANCE

 

            

Target Individual Incentive (30% weight)

     3%        

Individual Payout Percentage (“Exceeds”)

   x 150%                             

Actual Individual Incentive

     4.5%    x $60,000    = $2,700    

 

=

 

                

 

TOTAL INCENTIVE AWARD

 

       11.1%    x $60,000    = $6,660                    



--------------------------------------------------------------------------------

AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN            9

 

n APPENDIX

 

The following section provides additional details about the plan, including
details about the business units, their performance measures and performance
multipliers.

 

Please note that some plan participants will have their business unit incentive
determined based on performance in two areas. Details about the weightings and
performance multipliers for these measures are shown below and on your
personalized Incentive Compensation Statement, as appropriate.

 

 

BUSINESS UNIT/ PARTICIPANTS

  

 

PERFORMANCE

MEASURE

   WEIGHT    PERFORMANCE MULTIPLIER      

Primary Unit

 

  

Sub Unit

 

  

Primary Unit

 

  

Sub Unit

 

  

Primary Unit

 

  

Sub Unit

 

 

Corporate Consolidated

   Corporate NOPAT          100%          4      

CEO, COO and their direct reports

 

                                  

 

Business Intelligence, Canada, Carlton Mexico, Corporate Staff (Delta, Finance,
HR, ISD, Legal), Creative, Field Sales, FSO, Fundraising, Gift Packaging, Global
Sourcing, Learning Horizons, Plants, Specialties

 

 

   Total SEG(1)          100%          4     

 

Everyday & Seasonal Cards

 

 

  

 

Total SEG(1)

  

 

Total Cards EBIT

  

 

25%

  

 

75%

  

 

4

  

 

4

 

Inbound Licensing

 

  

 

Total SEG(1)

  

 

AG Interactive pro forma EBIT

  

 

75%

  

 

25%

  

 

4

  

 

2

 

DesignWare, Guildhouse

 

  

 

Total SEG(1)

  

 

DesignWare + Guildhouse EBIT

  

 

25%

  

 

75%

  

 

4

  

 

2

 

Carlton Retail

 

  

 

Total SEG(1)

  

 

Carlton Retail pro forma EBIT

  

 

25%

  

 

75%

  

 

4

  

 

2

 

AGI Schutz

 

  

 

Total SEG(1)

  

 

AGI Schutz pro forma EBIT

  

 

25%

  

 

75%

  

 

4

  

 

2

 

AG Intellectual Properties Group – Corporate Staff (Finance, HR)

  

 

AG Interactive pro forma EBIT + AG Properties pro forma EBIT

 

        

 

100%

        

 

2

    

 

AG Interactive

 

  

 

AG Interactive pro forma EBIT

 

        

 

100%

        

 

2

    

 

AG Properties

 

  

 

AG Properties pro forma EBIT

 

        

 

100%

        

 

2

    

 

UK Greetings

 

  

 

UK Greetings pro forma EBIT

 

        

 

100%

        

 

4

    

 

John Sands Group

 

  

 

John Sands Group pro forma EBIT

 

        

 

100%

        

 

2

    

 

(1) Total SEG = NAGCD pro forma EBIT (includes Carlton Mexico pro forma EBIT,
Retail Eliminations and Corporate Expense) + Carlton Retail pro forma EBIT + AGI
Schutz pro forma EBIT



--------------------------------------------------------------------------------

    AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN 10     

 

 

ADMINISTRATIVE DETAILS

 

If your employment status changes, your Plan participation and any payouts may
be affected as described below.

 

n  New Hires. If you are hired during the Plan year — defined as the American
Greetings fiscal year ending February 28, 2007 — and are eligible to participate
in the Key Management Annual Incentive Plan, you will receive a prorated
incentive payout based on the period of time you participated in the Plan and
your base earnings during that time.

 

n  Promotions and Transfers. If you are promoted or you move from one business
unit to another during the Plan year, your individual target incentive, base
earnings, business unit goal and corresponding performance multiplier may
change. If any of these do change, your incentive will be calculated based on
the targets, base earnings, plan provisions and actual performance for each
business unit you participated in on a prorated basis and rounded to the nearest
full month.

 

n  Termination. If you voluntarily or involuntarily leave American Greetings
before the completion of the Plan year, you will forfeit your Key Management
Annual Incentive Plan award for that fiscal year.

 

n  Retirement, Leave of Absence, Disability, Death. If your employment ends
during the Plan year because you elect to retire after age 60, or if you take a
leave of absence, suffer a permanent disability or die, your incentive payout
will be prorated to the nearest full month based on the actual period you
participated in the Plan during the year.

 

An associate will be deemed to suffer a permanent disability only in the
following circumstances: (A) where an associate is absent from employment with
American Greetings due to his or her inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, which either can be expected to result in death, or can be expected
to last for a continuous period of not less than 12 months; or (B) where an
associate is scheduled

 

to receive income replacement benefits for a period of not less than 3 months
under an accident and health plan covering American Greetings associate on
account of a medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than 12
months.

 

n  Incentive Payout. Incentive payouts earned in fiscal year 2007 will be paid
to participants within two and one-half months following the end of fiscal 2007,
typically within 60 days after the end of the fiscal year. Incentive payouts are
subject to normal tax withholding at a standardized rate and will be deposited
to a bank account of your choice.

 

It is the intent that incentive payouts fall under the short-term deferral rules
of Section 409A of the Internal Revenue Code to exempt the payment of such Key
Management Annual Incentive Plan benefits from the requirements of Section 409A.

 

n  Calculating Payouts. For computation purposes, financial goals and actual
performance results are rounded to the nearest $1,000. The percent of the
financial goal achieved and the percent of target bonus earned is rounded to the
nearest one-tenth of one percent. The actual incentive payout is rounded to the
nearest dollar.

 

n  Questions. If you have questions about the Key Management Annual Incentive
Plan and how it works, please contact your manager. Your manager will work with
you to ensure you understand the Plan so you can maximize your annual incentive.



--------------------------------------------------------------------------------

AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN            11

 

DEFINITION OF COMMON TERMS

 

The following provides summary definitions of some common terms used throughout
this brochure.

 

n  Base Earnings. Your base earnings are defined as your base salary earned
during the fiscal year. Base earnings exclude health and welfare benefits,
bonus, commission, and incentive payments, overtime and other indirect
compensation. Base earnings for Plan participants outside of the U.S. may be
defined differently and may vary by country.

 

n  Business Unit EBIT. A business unit’s earnings before interest and taxes.

 

n  Business Unit Pro Forma EBIT. A business unit’s earnings before interest and
taxes, charged/credited for any variation from plan in Net Capital Employed at
the weighted average cost of capital.

 

n  Corporate Earnings Per Share (EPS). Corporate earnings per share is measured
at the end of the fiscal year and is calculated as corporate net income divided
by the planned total number of shares outstanding as calculated on a fully
diluted basis.

  

n  Corporate Net Operating Profit After Tax (NOPAT). Consolidated corporate net
operating profit after tax, charged/credited for any variation from plan in Net
Capital Employed at the weighted average cost of capital.

 

n  Fiscal Year. March 1 through February 28 or 29 of the following calendar
year.

 

n  Net Capital Employed (NCE). Assets (minus cash and LIFO reserve) minus
liabilities (not including long-term debt, inter-company payables and taxes).

  



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

blank page



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nothing in this brochure should be construed to create or imply any contract of
employment between an associate and American Greetings and its subsidiaries.
Except as specifically provided in the Plan and subject to American Greetings
right to amend or terminate the Plan generally or as it relates to any one
participant, no associate, former associate or any beneficiary shall have any
right to payments under the American Greetings Key Management Annual Incentive
Plan.

American Greetings reserves the right to terminate or make changes to the Plan
at any time without prior notice to any of the Plan’s participants. The Board of
Directors (or committee thereof), Chief Executive Officer and Chairman are the
only people who have the authority to alter or amend this Plan as it relates to
any one participant. Any such alteration or amendment must be done in writing.
No participant should rely on an alteration, amendment or modification to this
Plan unless it is made in writing and is signed by the CEO or Chairman.

For the purposes of illustrating how the Plan works, hypothetical associates,
target incentives, performance outcomes and incentive payments have been used in
this brochure. The actual incentive, if any, will be based on the actual
performance of American Greetings, its business units and your individual
performance.

Your personalized Incentive Compensation Statement included with this brochure
is considered to be confidential and proprietary and is for the sole use of
current American Greetings associates.



--------------------------------------------------------------------------------

LOGO [g61504lastimg.jpg]